                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR19-0146-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    MARIE CHRISTINE FANYO-PATCHOU,

13                          Defendant.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. On December 12, 2019, the Court issued
18   an order (Dkt. No. 127) revoking the detention order for Defendant Marie Christine Fanyo-
19   Patchou (Dkt. No. 70), which was issued by the Honorable Brian A. Tsuchida, United States
20   Magistrate Judge. The Court hereby REFERS to Judge Tsuchida all further proceedings relating
21   to Ms. Fanyo-Patchou’s release.
22          DATED this 12th day of December 2019.
23                                                        William M. McCool
                                                          Clerk of Court
24

25                                                        s/Tomas Hernandez
                                                          Deputy Clerk
26


     MINUTE ORDER
     CR19-0146-JCC
     PAGE - 1
